Citation Nr: 1727258	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether the reduction of the disability rating for the Veteran's lumbar spine degenerative disc disease (DDD) from 40 percent to 20 percent effective as of February 2, 2011, was proper.

2.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for cervical spine DDD.

4.  Entitlement to a rating in excess of 10 percent prior to September 16, 2014, for left shoulder impingement syndrome, and in excess of 20 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for tinnitus.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) since September 9, 2009.

ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from April 1987 to May 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2010, September 2012, November 2015, and August 2016 decisions of the Huntington, West Virginia, Regional Office (RO), and of the Evidence Intake Center in Newnan, Georgia. In July 2014, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO. A hearing transcript is in the record. 

The Veteran was scheduled for a Board hearing in September 2014 but his attorney withdrew the hearing in an August 2014 written statement. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). In March 2015, the Board remanded the appeal to the RO for additional action.

The issue of service connection for a left foot disorder has been raised by the record in the Veteran's July 2014 DRO hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issues of an increased initial rating for bilateral hearing loss and cervical spine DDD, an increased rating for left shoulder impingement syndrome and tinnitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record at the time of the August 2016 reduction action did not establish material improvement of the Veteran's lumbar spine DDD.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's lumbar spine DDD from 40 percent to 20 percent effective as of February 2, 2011, was improper. 38 C.F.R. § 3.344 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension. Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability. 38 C.F.R. § 3.344(c). 

 The United States Court of Appeals for Veterans' Claims (Court) has clarified that: 

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

The August 2016 rating decision states that the Veteran's rating was being changed because his "back condition was previously rated under criteria which included symptoms of radiculopathy as part of the evaluation." The RO determined that the Veteran was entitled to a separate compensable rating for his left lower extremity radiculopathy and then concluded that his lumbar spine DDD rating should be lowered. The RO did not specifically identify any sustained improvement of the Veteran's lumbar spine DDD. This is the defect identified by the Court in Brown.

In the absence of any specific and objective findings of material improvement of the Veteran's disability, the Board concludes that the reduction of the evaluation for the Veteran's lumbar spine DDD from 40 percent to 20 percent effective as of February 2, 2011, was improper. 38 C.F.R. § 3.344(c).


ORDER

The reduction of the disability rating for the Veteran's lumbar spine DDD from 40 percent to 20 percent effective as of February 2, 2011, was improper.


REMAND

In its March 2015 Remand, the Board stated that the September 2012 NOD included a notice of disagreement (NOD) to the denial of an increased rating for the Veteran's left shoulder disorder. A statement of the case (SOC) addressing this issue has not been issued to the Veteran. The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Veteran did not perfect an appeal as to the issue of an increased rating for tinnitus and that issue was not before the Board in March 2015. In August 2016, however, the RO, sua sponte, issued a supplemental statement of the case (SSOC) as to this issue and the Veteran submitted an NOD in September 2016. Remand is necessary for the RO to take appropriate action as to this issue.

The September 2012 and January 2013 NODs seem to be missing pages in the VBMS files. Complete versions of these documents should be associated with the Veteran's file.

In its March 2015 Remand, the Board also directed that treatment records from the Pittsburgh VA Medical Center (VAMC) dated January 29, 2010, were to be associated with the Veteran's file. These records have not been associated with the file. Remand is required to ensure compliance with the Board's prior remand directives. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998).  

Remand of the issue of TDIU is necessary because the record reflects that the Veteran was employed for only part of the period on appeal. The RO should take appropriate action to determine when the Veteran was unemployed during the pendency of his appeal and whether he was unemployable due to his service-connected disorders during those periods. Remand is also necessary as entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities. Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his accredited representative which addresses the issue of a rating in excess of 10 percent prior to September 16, 2014, for left shoulder impingement syndrome, and in excess of 20 percent thereafter. The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Take appropriate action to respond to the Veteran's NOD as to the issue of an increased rating for tinnitus.

3.  Associate complete copies of the September 2012 and January 2013 NODs with the Veteran's file.

4.  Obtain January 29, 2010, VA treatment records from the Pittsburgh VAMC and associate them with the Veteran's file. All records from the three months prior to and the three months following that date should also be associated with the file. If no Pittsburgh VAMC treatment records dated January 29, 2010, exist, a negative response should be associated with the Veteran's file.

5.  Take the appropriate steps to determine the Veteran's employment history since September 9, 2009, and to determine whether he was unemployed at any point from that time to the present.

6.  After associating the complete NODs and the Pittsburgh VAMC treatment records with the Veteran's file, readjudicate the issues of an increased initial rating for bilateral hearing loss and an increased initial rating for cervical spine DDD. If any benefit sought on appeal remains denied, the Veteran should be provided an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

7.  After completing steps 5 and 6 above, readjudicate the issue of the Veteran's entitlement to a TDIU at any point since September 9, 2009. If the Veteran is denied a TDIU at any point since that time, he should be provided an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


